OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31 Date of reporting period:August 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Annual Report August 31, 2012 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Shelton Core Value Fund European Growth & Income Fund Nasdaq-100 Index Fund (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of the Shelton Funds (referred to collectively as the “Funds” or individually the “Fund”) which contains information about the management fee and other costs. Investments in shares of the funds of the Shelton Funds are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Table of Contents August 31, 2012 Historical Performance and Manager’s Discussion 1 About Your Fund’s Expenses 8 Top Holdings and Sector Breakdowns 10 Portfolio of Investments 14 Statements of Assets & Liabilities 35 Statements of Operations 37 Statements of Changes in Net Assets 39 Financial Highlights 44 Notes to Financial Statements 57 Report of Independent Registered Public Accounting Firm 64 Board of Trustees and Executive Officers 65 Historical Performance and Manager’s Discussion - (Unaudited) August 31, 2012 Bond Funds It seems that little has changed in the last year as the fixed income markets continue to be dominated by the repercussions of the Great Depression which began in 2008 and the ongoing concern that potential sovereign defaults in Europe could result in a wave of bank and sovereign defaults. The last U.S. recession, as technically defined by economists, in June 2009, but the economy is still far from robust. The Federal Reserve Bank’s target rate for Federal Funds remains unchanged since December 2008, with a target range of 0.00% to 0.25%. The primary driver behind the last recession was the collapse of the residential real estate market, which data suggest is finally beginning to stabilize on a broad basis. Interest rates continue to be very low and 30-year mortgage rates are even below last years’ record low levels, but due to more stringent lending standards even good creditors often have difficulty obtaining mortgages. The Bureau of Labor Statistics reports that the unemployment has dropped over the last year but remains high, at 8.1% as of August 2012. Businesses indicate that the ongoing reluctance to hire is related to uncertainty with regard to demand, government regulation, healthcare costs, and future taxes. The continued high unemployment and lack of confidence in the economy going forward has put downward pressure on consumer demand. There is dissension within the ranks of economists and politicians with regard to what actions should be taken to stimulate the economy, persuade businesses to hire and provide consumers with the confidence to increase discretionary spending. Further compounding matters is the fact that the US Congress last year “kicked-the-can” down the road with the Budget Control Act of 2011. The act created the Joint Select Committee to agree upon $1.2 trillion in spending cuts by late November 2011, and specified that should they fail to reach a compromise, automatic across-the-board cuts, split evenly between defense and domestic spending, will begin January 2, 2013. These spending cuts will coincide with the imposition of higher taxes, including expiration of the Bush tax cuts, expiration of the 2% Social Security tax cut, reversion of the Alternative Minimum Tax rate to year 2000 levels, and new taxes imposed by the Patient Protection and Affordable Care act. These events, referenced in the press at the “fiscal cliff” threaten to derail the weak recovery. Due to 2012 Presidential and congressional elections, both the Republican and Democratic members of congress remain entrenched and there is very little likelihood of any resolution to the “fiscal cliff” prior to the election in November. Though it is almost certain that the country will be brought to the very edge of the “fiscal cliff”, it will be in the interest of both parties to come to a compromise that avoids the automatic cuts and extends at least some of the tax cuts. Interest rates have remained low across the curve, with US Treasuries role as a traditional safe-haven during market volatility being bolstered by anticipation of U.S. Federal Reserve conducting a third round of quantitative easing (QE3 was announced in September 2012). The Federal Reserve announced that in conjunction with the latest round of quantitative easing the Fed will purchase, on an open-ended basis, $40 billion of agency mortgage backed securities and that the zero interest rate policy on short term rates would be extended until at least mid-2015. The Overnight LIBOR rate ranged between .13 to .17% over the course of the fiscal year and the 3 month T-Bill had a range of -0.02 to .11%. Further out on the curve, the 10-year US Treasury started the fiscal year at a yield of 1.98%, peaked at 2.40% in October 2011, before falling to 1.39% in July 2012, settling at 1.55% on the fiscal year-end. During the fiscal year ending August 31, 2012 the U.S. Government Securities Fund’s duration was maintained in a fairly narrow range, ending the fiscal year with a duration of 4.62 years and total return for the direct shares on the period is 3.13%. All of the securities in the portfolio are backed by the full faith and credit of the United States. As of the fiscal year end the total return for the Direct Shares of the Short-term U.S. Government Bond Fund was -.20% and it had duration of 1.14 years. The Fund continues to predominantly hold US Treasury Notes with maturities of less than 3 years, and the securities in the portfolio are backed by the full faith and credit of the United States. The California municipal market bond yields do not necessarily move in lock step with US Treasury yields, but are subject to the shape of the Treasury curve as well as the specific economic circumstances of each issuer. The difference in yield between the 1 year and 30 year State of California general obligation bonds began the fiscal year at 449 basis points. At fiscal year end, the difference was 394 basis points with the shorter end of the curve rallying slightly by 10 basis points from .53% to 0.43% and the long end of the curve falling from 5.02% to 4.37%. Although the State of California and a majority of its municipalities continue to face budgetary stresses, it was generally a good year for the California municipal bond market investors. Furthermore, the Brown administration seems to be intent on addressing some of the long term structural issues which have been avoided in the past, even showing a willingness to take on politically sensitive issues such as public employee pension reform. The California Tax-Free Income Fund’s total return for the fiscal year ended August 31, 2012 was 8.17% and the duration was 4.14 at the period end. The portfolio maintained an average credit rating of AA-. The California Insured Intermediate Fund’s total return for the fiscal year was 2.45% with duration of 2.38 years and an average credit quality of the portfolio of AA. DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 One Year Five Year (Annualized) Ten Year (Annualized) California Tax-Free Income Fund 8.17% 5.03% 3.82% Barclays Municipal Bond Index 8.77% 6.24% 5.20% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 One Year Five Year (Annualized) Ten Year (Annualized) California Insured Intermediate Fund 2.45% 3.08% 2.73% Barclays 5 Yr. Municipal Bond Index 3.92% 5.80% 4.46% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 1 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2012 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) U.S. Government Securities Fund 3.13% 4.21% 3.70% Barclays GNMA Index 4.09% 6.86% 5.44% Barclays Treasury Index 5.11% 6.42% 5.12% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) U.S. Government Securities Fund 2.60% 3.69% 3.35% Barclays GNMA Index 4.09% 6.86% 5.68% Barclays Treasury Index 5.11% 6.42% 5.09% A SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Since Inception*** (Annualized) U.S. Government Securities Fund 2.77% 3.93% Barclays GNMA Index 4.09% 6.02% Barclays Treasury Index 5.11% 6.30% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. *** A Share commencement of operations was May 7, 2010. 2 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2012 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Short-Term U.S. Government Bond Fund -0.20% 2.22% 2.15% Barclays 1-3 Yr. Treasury Index 0.41% 2.95% 2.90% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Short-Term U.S. Government Bond Fund -0.66% 1.72% 1.75% Barclays 1-3 Yr. Treasury Index 0.41% 2.95% 2.87% Stock Funds By definition, the objective for managing the index funds is to match the performance of the funds to their index benchmarks. Each of our index funds tracked their respective benchmarks tightly during this last fiscal year. We measure the index fund performance by using a correlation coefficient. This is a statistical measure that compares daily performance of a fund against its benchmark index. A measure of 1.000 indicates that the performance is perfectly correlated and a measure of -1.000 implies they are negatively correlated. According to Bloomberg, LLC, The Nasdaq-100 Index Fund, S&P MidCap Index Fund, and S&P 500 Index Fund each had a correlation coefficient of 1.000 for the fiscal year. The S&P SmallCap Index has a correlation coefficient of 0.999. The 500 Index Fund out-performed the S&P MidCap and S&P SmallCap Index Funds with a return of strength in the large-cap market sector. Direct Shares of the S&P 500 Index returned 17.68% versus a 12.22% return for the S&P MidCap Index Fund and 17.35% for the S&P SmallCap Index Fund for the fiscal period. Each fund benefited from the continued stock market recovery experienced. Predicting market momentum and relative performance is a guessing game at best. As such, we strongly encourage shareholders to consider a balanced approach for the portion of their portfolios dedicated to stock funds. By this, we mean owning equal balances of each of the three core index funds (S&P 500, MidCap and SmallCap Funds) to achieve a more diversified equity portfolio. Over the past several years, a balanced portfolio like this has outperformed a total market index such as the Wilshire 5000. The reason for this is that smaller companies’ market caps represent a very small piece of the massive Wilshire 5000. Therefore, their performance does not factor significantly into the total return. Keep in mind, however, that during periods where large cap stocks out-perform their smaller counterparts, this strategy will result in underperformance. So why balance these three sectors in this way? Two reasons. First, at times we need access to our capital. By employing this method, we maintain a degree of flexibility where we can draw from. As an investor, you can reduce holdings from any of the three holdings based on relative valuations. This can prove handy for a number of reasons. Second, history is on our side in that although more volatile, smallcap stocks have returned more to investors over the long haul. The Nasdaq-100 Index Fund (Direct Shares) finished up 24.78%, versus a benchmark performance of 25.12%. It is important to note that while this index is a popular and widely tracked investment benchmark, it is constructed in a different way than the S&P indices that we track. As of the end of the fiscal year, the top 10 stock holdings make up over 50% of the equity positions for this Fund. A comparable number for the S&P 500 Index Fund is only 22%. As such, performance, whether favorable or unfavorable, will be determined by the performance of a much smaller group of stocks. Our European Growth & Income Fund is managed using ADRS for many of the stocks that make up the Dow Stoxx 50, a European large cap index. The Fund uses the weightings of this benchmark as an approximation for weighting its holdings. The Fund (Direct Shares) was up 0.20% for the year and under-performed its benchmark, which was up 2.06%. This fund generally provides investors a low-cost, efficient tool to diversify internationally into the European stock market. We did not hedge the currency risk during the previous fiscal year and do not plan to do so this year. The Manager does not invest in all members of the benchmark because in some cases ADRs are not available or do not provide sufficient liquidity. It is conceivable that the manager may invest in the foreign stocks directly in the future as the fund grows, international custody becomes more economical or the availability of ADRs is insufficient. The Shelton Core Value Fund (formerly the Equity Income Fund) is a value stock fund that focuses on income as well as potential for capital appreciation. The Direct Shares were up 14.20% for the year. The performance of the fund trailed the U.S. stock market as measured by the S&P 500 Index by 3.80%. The Direct Shares also trailed the S&P Value Index by 0.67% for the year. We have been generally bullish on US equities as interest rates have been maintained at near zero levels and the Federal Reserve has engaged in a series of actions in order to keep long term interest rates low. We believe that this has a favorable short-term impact on consumers because low rates can improve housing affordability and in turn support housing prices. Long the largest asset of the US consumer balance sheet, houses and their current value can have a profound impact on consumer behavior. Stronger housing markets lead to more construction and improved overall employment levels. A troubled housing market, conversely, spells trouble for the consumers and the employment market. 3 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2012 The overhang of upside-down mortgages and houses in default will take some period of time to work through the system. The peak of the option arm mortgage resets hit in March of 2012 but the impact on house values will be present for some time. The low interest rates help insulate homeowners from the fallout. The Federal Reserve, however, incurs substantial risk because of spillover costs borne by investors seeking income. Artificially lower rates cost savers income and may cause them to seek higher yields through additional risk. Some economists believe, as I do, that investors are taking excessive duration and credit risk to earn low levels of incremental income. Investors are chasing yields not because they like the risk/reward trade off, but rather because they can’t accept negative real returns on their investments. Additionally, these artificially low rates also significantly curtail the private sector participation in mortgage origination and investment, pushing the majority of mortgage risk to the tax payer base. The long-term ramifications are of these policies will be are difficult to predict but have the potential to be more negative than positive. The upcoming US Presidential election and the fiscal situation driven by entitlement expenditures represent additional uncertainty for equity investors. The economic interests of the United States are not well served by ignoring our deficit spending and outstanding debt. Incrementally, the need for incremental tax revenue is absolute given the level of spending. Whether that can be accomplished through economic growth and expanded employment remains to be seen. As such, the economic risk of higher tax rates and reduced Government spending will remain a headwind for the equity markets in the near term. During the year, equity market volatility declined substantially (as measured by the VIX index) as fears have that a breakup of the European Union and the fiscal cliff in the US would cause equities in the US to decline have eased. Consistent earnings growth and a continued strengthening of corporate balance sheets leaves us in a place where, in my opinion, earnings yields are attractive on a risk adjusted basis for US stocks, especially in light of the yields on US Government bonds. Equity prices remain at a level just below the peaks of 2007 and valuations as measured by the price/earnings ratio of the S&P 500 Index are near decade lows. My view at the time of writing is that while growth will come slowly, corporations will be profitable and US equities represent an attractive investment opportunity for investors who are comfortable with the associated risks and volatility. While we cannot predict what the future holds, we can easily make the case that investors who have continued to invest through troubled markets in the past have been rewarded for their tenacity. We encourage you to maintain a diversified portfolio using both stock and bond funds, in a balance that is appropriate for your particular investment objectives. DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P 500 Index Fund 17.68% 1.22% 6.36% S&P 500 Composite Stock Price Index 17.98% 1.28% 6.50% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P 500 Index Fund 17.08% 0.74% 4.81% S&P 500 Composite Stock Price Index 17.98% 1.28% 5.47% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 4 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2012 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P MidCap Index Fund 12.22% 3.42% 9.01% S&P MidCap 400 Index 12.74% 3.96% 9.62% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P MidCap Index Fund 11.69% 2.92% 7.15% S&P MidCap 400 Index 12.74% 3.96% 8.23% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P SmallCap Index Fund 17.35% 2.82% 9.34% S&P SmallCap 600 Index 16.89% 3.11% 9.79% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P SmallCap Index Fund 16.83% 2.34% 7.01% S&P SmallCap 600 Index 16.89% 3.11% 7.96% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 5 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2012 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Shelton Core Value Fund 14.20% 2.23% 7.24% S&P / Citigroup Value Index 17.32% -1.55% 6.26% S&P 500 Composite Stock Price Index 17.98% 1.28% 6.50% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Shelton Core Value Fund 13.59% 1.78% 5.91% S&P / Citigroup Value Index 17.32% -1.55% 4.97% S&P 500 Composite Stock Price Index 17.98% 1.28% 5.47% A SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Since Inception*** (Annualized) Shelton Core Value Fund 13.92% 11.50% S&P / Citigroup Value Index 17.32% 10.18% S&P 500 Composite Stock Price Index 17.98% 12.98% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. *** A Share commencement of operations was May 7, 2010. 6 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2012 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) European Growth & Income Fund 0.20% -5.44% 4.94% Dow Jones STOXX 50 Index (USD) 2.06% -5.96% 5.03% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) European Growth & Income Fund -0.33% -5.89% 3.33% Dow Jones STOXX 50 Index (USD) 2.06% -5.96% 4.11% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Nasdaq-100 Index Fund 24.78% 7.45% 11.51% Nasdaq-100 Index 25.11% 7.71% 12.02% K SHARES Average Annual Total Returns* for the periods ended 8/31/12 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Nasdaq-100 Index Fund 23.94% 6.91% 7.51% Nasdaq-100 Index 25.11% 7.71% 8.44% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 7 About Your Fund’s Expenses - (Unaudited) August 31, 2012 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees if any, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load except Class A shares. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value March 1, 2012 Ending Account Value August 31, 2012 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.72% Based on Hypothetical 5% Return before expenses 0.72% California Insured Intermediate Fund Direct Shares Based on Actual Fund Return 0.68% Based on Hypothetical 5% Return before expenses 0.68% California Tax-Free Money Market Fund Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% A Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return before expenses 1.09% The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% K Shares Based on Actual Fund Return 1.03% Based on Hypothetical 5% Return before expenses 1.03% 8 About Your Fund’s Expenses - (Unaudited) August 31, 2012 (Continued) Beginning Account Value March 1, 2012 Ending Account Value August 31, 2012 Expenses Paid During Period* Net Annual Expense Ratio S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Shelton Core Value Fund Direct Shares Based on Actual Fund Return 0.87% Based on Hypothetical 5% Return before expenses 0.87% K Shares Based on Actual Fund Return 1.37% Based on Hypothetical 5% Return before expenses 1.37% A Shares Based on Actual Fund Return 1.12% Based on Hypothetical 5% Return before expenses 1.12% European Growth & Income Fund Direct Shares Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return before expenses 1.00% K Shares Based on Actual Fund Return 1.50% Based on Hypothetical 5% Return before expenses 1.50% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% * Expenses are equal to the Fund’s net annual expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 366. 9 Top Holdings and Sector Breakdowns - (Unaudited) August 31, 2012 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 CALIFORNIA, STATE OF General Obligation Bonds; 2005 4.2% 2 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A 4.1% 3 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 3.6% 4 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 3.6% 5 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 3.5% 6 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 3.4% 7 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 3.3% 8 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 3.3% 9 CALIFORNIA, STATE OF Variable Purpose 3.1% 10 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 3.0% California Insured Intermediate Fund Security Description Market Value Percentage of Total Investment 1 EAST BAY REGIONAL PARK DISTRICT General Obligation Bonds, Series 2009 A 4.9% 2 JURUPA PUBLIC FINANCING AUTHORITY Revenue Bonds; 2010 Series A 4.8% 3 THE REGENTS OF THE UNIVERSITY OF CALIFORNIA Medical Center Pooled Revenue Bonds; Series A 4.8% 4 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds 4.8% 5 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A 4.7% 6 BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A 4.5% 7 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A 4.5% 8 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A 4.5% 9 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Water Revenue Refunding Bonds; Series B 4.4% 10 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008 C 4.4% California Tax-Free Money Market Fund Security Description Market Value Percentage of Total Investment 1 BAY AREA TOLL AUTHORITY Revenue Bonds, 2006 Series C-2 5.2% 2 TRACY, CITY OF Sycamore: 7/03 4.9% 3 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Refunding Revenue Bonds, Series 2009B 4.6% 4 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue Certificates of Participation, Series 2008G 4.6% 5 IRVINE RANCH WATER DISTRICT General Obligations of Improvement, District Nos. 140, 240, 105, and 250 4.6% 6 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A 4.6% 7 WESTERN MUNICIPAL WATER DISTRICT FACILITIES AUTHORITY Water Revenue Bonds, Series 2012A 4.6% 8 CALIFORNIA, STATE OF General Obligation Bond, Series 2005B3 4.3% 9 IRVINE IMPROVEMENT BOND ACT 1915 Assessment District No 97-17 4.3% 10 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 4.0% 10 Top Holdings and Sector Breakdowns - (Unaudited) − (Continued) August 31, 2012 U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 06/30/2017 13.3% 2 United States Treasury Note 11/15/2018 13.0% 3 United States Treasury Note 02/15/2015 11.5% 4 United States Treasury Bond 05/15/2016 10.4% 5 United States Treasury Note 06/30/2013 9.7% 6 United States Treasury Bond 05/15/2038 8.8% 7 United States Treasury Note 05/15/2014 6.6% 8 United States Treasury Note 02/28/2018 4.6% 9 United States Treasury Note 10/31/2013 3.4% 10 United States Treasury Note 02/15/2021 3.3% Short-Term U.S. Government Bond Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 1/31/2015 15.3% 2 United States Treasury Note 11/15/2012 12.8% 3 United States Treasury Note 1/31/2014 12.1% 4 United States Treasury Note 6/15/2014 11.0% 5 United States Treasury Note 1/15/2013 11.0% 6 United States Treasury Note 12/15/2012 9.1% 7 Citigroup Funding 10/22/2012 9.1% 8 United States Treasury Note 10/15/2012 8.2% 9 United States Treasury Note 6/15/2013 4.6% 10 United States Treasury Note 6/15/2015 3.7% The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bill 9/20/2012 21.4% 2 United States Treasury Bill 10/4/2012 14.6% 3 United States Treasury Bill 11/23/2012 14.4% 4 United States Treasury Bill 11/8/2012 14.2% 5 United States Treasury Bill 9/6/2012 13.0% 6 United States Treasury Bill 10/18/2012 11.5% 7 United States Treasury Bill 11/1/2012 8.7% 8 United States Treasury Bill 12/6/2012 2.2% 11 Top Holdings and Sector Breakdowns - (Unaudited) − (Continued) August 31, 2012 S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 4.5% 2 Exxon Mobil Corp 3.2% 3 Microsoft Corp 1.8% 4 International Business Machines Corp 1.7% 5 Chevron Corp 1.7% 6 General Electric Co 1.7% 7 AT&T Inc 1.7% 8 Johnson & Johnson 1.4% 9 Procter & Gamble Co 1.4% 10 Wells Fargo & Co 1.4% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Regeneron Pharmaceuticals Inc 1.0% 2 Vertex Pharmaceuticals Inc 1.0% 3 Equinix Inc 0.8% 4 Monster Beverage Corp 0.8% 5 United States T-Bill 10/18/2012, DN 0.8% 6 Kansas City Southern 0.7% 7 HollyFrontier Corp 0.7% 8 AMETEK Inc 0.7% 9 PetSmart Inc 0.7% 10 Macerich Co 0.7% S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 United States T-Bill 10/18/2012, DN 2.8% 2 Regeneron Pharmaceuticals Inc 2.2% 3 Carter's Inc 0.7% 4 Extra Space Storage Inc 0.7% 5 Hain Celestial Group Inc 0.6% 6 HMS Holdings Corp 0.6% 7 Cirrus Logic Inc 0.6% 8 United States T-Bill 12/06/2012, DN 0.6% 9 Cubist Pharmaceuticals Inc 0.6% 10 Kilroy Realty Corp 0.6% 12 Top Holdings and Sector Breakdowns - (Unaudited) − (Continued) August 31, 2012 Shelton Core Value Fund Security Market Value Percentage of Total Investment 1 Chevron Corp 4.0% 2 United States T-Bill 10/18/2012, DN 3.1% 3 Exxon Mobil Corp 2.6% 4 JPMorgan Chase & Co 2.6% 5 Home Depot Inc 2.2% 6 Philip Morris International Inc 2.1% 7 Procter & Gamble Co 2.0% 8 AT&T Inc 2.0% 9 Intel Corp 1.9% 10 Wells Fargo & Co 1.9% European Growth & Income Fund Security Market Value Percentage of Total Investment 1 Siemens AG 6.9% 2 Nestle SA 6.9% 3 Vodafone Group PLC 6.0% 4 Novartis AG 5.6% 5 BP PLC 4.8% 6 Royal Dutch Shell PLC 4.5% 7 HSBC Holdings PLC 4.5% 8 Roche Holding AG 3.9% 9 British American Tobacco PLC 3.8% 10 Total SA 3.7% Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 14.1% 2 United States T-Bill 10/18/2012, DN 11.3% 3 Microsoft Corp 6.8% 4 Google Inc 4.4% 5 Oracle Corp 4.1% 6 Intel Corp 4.0% 7 Cisco Systems Inc 3.2% 8 Amazon.com Inc 2.7% 9 QUALCOMM Inc 2.7% 10 Kraft Foods Inc 2.4% 13 California Tax-Free Income Fund Portfolio of Investments 8/31/2012 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (96.20%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Revenue Bonds, Series 2010L % 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 Revenue Bonds, Series 2009A % 10/1/2038 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES DEPARTMENT OF WATER AND POWER Revenue Bonds, 2012 Series A % 7/1/2037 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, Series 2012-A % 7/1/2021 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 8/1/2018 RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 9/1/2020 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Refunding Bonds Series 2011-R1 % 6/15/2016 See accompanying notes to financial statements 14 California Tax-Free Income Fund Portfolio of Investments (Continued) 8/31/2012 Security Description Par Value Rate Maturity Value (Note 1) SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B $ % 7/1/2016 $ SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 Windy Point/Windy Flats Project, Revenue Bonds, 2010-1 % 7/1/2023 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds, Series 2010A % 6/1/2020 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 1,388,533 Total Long-Term Securities (Cost $95,436,231) 101,774,199 VARIABLE RATE DEMAND NOTES* (2.65%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Pacific Gas and Electric Company Refunding Revenue Bonds % 9/4/2012 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Exxon Mobil Project Series 2000 % 9/4/2012 1,100,000 Total Variable Rate Demand Notes (Cost $2,800,000) 2,800,000 Total Investments (Cost $98,236,231) (a) (98.85%) Other Net Assets (1.15%) 1,212,260 Net Assets (100.00%) $
